MILLS, Judge.
Bradbury appeals the establishment of his presumptive parole release date, contending that the Commission erred in calculating his salient factor score. We affirm.
*902Specifically, Bradbury maintains that the Commission acted improperly in using a post-sentence report and a pre-parole investigation in order to establish various prior convictions. We disagree. Jones v. Florida Parole and Probation Commission, 413 So.2d 861 (Fla. 1st DCA 1982).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.